PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/332,705
Filing Date: 19 Apr 2019
Appellant(s): ENTHALER et al.



__________________

For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed August 26, 2021.


Information Disclosure Statement
The information disclosure statements submitted on October 29, 2021 were considered by the Examiner. 

Appeal Conference
An appeal conference was held on November 23, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections under 35 USC § 103 are maintained for claims 12-17, 20-31.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
[1]	Upon reviewing Appellant’s argument regarding claim 19, the Examiner found the argument is persuasive and withdrew claim rejection under 35 USC § 112 for claim 19.
[2]	Upon reconsidering claim 19, claim 19 is allowable if rewritten in an independent form.  Unlike claim 12, claim 19 integrates a determination of the number of passengers to be picked up and uses this information, along with the number of free seats in the vehicle, to automatically send a call signal to another automatically piloted vehicle.  Claim 19 is allowable because no prior arts were found to disclose, either by themselves or by combination thereof, the claimed invention. 

(2) Response to Argument
Appellant’s arguments were fully considered but are not persuasive. Appellant argued that there is no motivation to combine Im with James. Appellant is reminded that as explained in pages 5 and 6 of the final office action, which are repeated below, Im was cited as an example of recognizing number of fingers. 
In this regard, James teaches in abstract: abstract: a future driving maneuver can be determined based on the identified non-verbal human gesture; paragraph [0031]: predefined human gesture is a human gesture that has an associated meaning, (requested to be picked up is considered an example of a predefined human gesture)}, paragraph [0145]: non-verbal human gesture is identified as a request to stop, future driving maneuver, stopping is determined based on the identified non-verbal gesture (to stop in the vicinity of the person to allow the person to board the motor vehicle is implied)}. 
The limitation, “wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture” is one of the possible non-verbal gesture with its associated meanings by James, which can be identified with the non-verbal gesture recognition structure of the claims. The claimed structure, which enables recognition of non-verbal human gesture, has no specific difference regarding that the associated meaning is the limitation in issue. The limitation in issue is simply a predictable result by the structure. 
Im is an analogous art (recognizing non-verbal human gesture for use in driving cars) and teaches a case that the non-verbal gesture is a number of raised fingers (paragraph [0042]).

As explained in the pending office action, James discloses all limitations of claims 12, 26, 28, except the limitation: wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture.
Im was relied upon as showing that it is possible for a gesture determination unit to determine the number of unfolded fingers and, as stated in the previous action, the limitation at issue is “one of the possible non-verbal gesture…which can be identified” and the claimed structure, which “enables recognition of non-verbal human gesture” has “no specific difference regarding that the associated meaning is the limitation in issue”.  In other words, the combination of Im and James merely results in the predictable recognition of the gesture, which happens to indicate the number of passengers to be picked up.
The propriety of the combination of Im and James when read in light of the specific limitation is especially clear:  

“wherein the at least one hand gesture further indicates a number of passengers to be picked up by the motor vehicle using a number of raised fingers on any hand of the person performing the at least one hand gesture”

This limitation has no patentable weight because the limitation itself does not describe any technical structure and has no functional relationship with the other elements of the claim.  The limitation merely states that the hand gesture “indicates a number of passengers to be picked up…using a number of raised fingers”, i.e. it merely claims specifics of the gesture.  The claim is devoid of any determination that is made based on the number of passengers to be picked up nor is there any determination of the “number of raised fingers”.  In other words, the 
As noted in the previous action, and not argued by Appellant, James teaches determining that a gesture that “indicates the person is requesting to be picked up” and in response to the determination “controlling the motor vehicle to stop in the vicinity of the person to allow the person to board the motor vehicle.”  Since the claim is agnostic as to the number of raised fingers, James alone teaches the actual method steps.  James teaches a gesture requesting to be picked up, e.g. a passenger holding up his hand.  What it does not teach is the gesture to be picked up also having a number of raised fingers, e.g. a passenger holding up his hand with two raised fingers.  Regardless of that, the effect of both gestures is that the motor vehicle is controlled to stop because, as noted above, the indication of the number of passengers is not used in the determination of whether to stop.
Im was combined with James merely to teach that gesture recognition systems in vehicle related applications can distinguish between the number of raised fingers.  Since both James and Im teach gesture recognition, the combination of the two would have been obvious because this merely results in the predictable recognition of the number of fingers raised.  However, as noted above, the combination is not necessary for teaching the actual method because James teaches stopping the vehicle based on the gesture, regardless of the number of raised fingers.
Dependent claims, Claims 13, 14, 15, 16, 17, 25, 27, 29, 30 are rejected because, as explained in the pending office action, James discloses all of the limitations of the rejected claims. 

Respectfully submitted,
/CHANMIN PARK/             Examiner, Art Unit 3661                                                                                                                                                                                           
Conferees:
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/              Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661